Citation Nr: 1441682	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for seborrheic dermatitis with upper lip rash (claimed as diseases of the lips). 

3.  Entitlement to service connection for bilateral foot dermatophytosis with onychomycosis, bilateral toenails.  

4.  Entitlement to service connection for chronic conjunctivitis. 

5.  Entitlement to an initial compensable evaluation for hallux valgus deformity, status post bunionectomy of the right foot.  

6.  Entitlement to an initial compensable evaluation for hallux valgus deformity, status post bunionectomy of the left foot.  

7.  Entitlement to service connection for a neurocognitive disorder with memory loss.

8.  Entitlement to service connection for presbyopia.

9.  Entitlement to service connection for astigmatism.

10.  Entitlement to service connection for external hemorrhoids (claimed as hemorrhoids status post hemorrhoidectomy).

11.  Entitlement to service connection for fibrocystic breast disease.

12.  Entitlement to service connection for hirsutism.

13.  Entitlement to service connection for retrocalcaneal exostosis of the left foot (claimed as status post bilateral foot retrocalcaneal exostosis). 

14.  Entitlement to service connection for retrocalcaneal exostosis of the right foot (claimed as status post bilateral foot retrocalcaneal exostosis).

15.  Entitlement to service connection for colon polyps.
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1989 to February 1991 and from September 1995 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as part of the Benefits Delivery at Discharge (BDD) program.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a May 2013 Report of General Information, the Veteran listed the issue of service connection for a sleep disorder (insomnia) as on appeal.  The Board observes that, in the June 2009 rating decision on appeal, the RO denied the Veteran's claim for service connection for a sleep disorder (insomnia).  However, a review of the record shows that the Veteran did not submit a notice of disagreement (NOD) or substantive appeal (e.g., VA Form 9 or equivalent statement) for this particular issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2013).  Thus, the issue of service connection for a sleep disorder is not on appeal before the Board.  

The issues of entitlement to service connection for a neurocognitive disorder with memory loss, presbyopia, astigmatism, external hemorrhoids, fibrocystic breast disease, hirsutism, retrocalcaneal exostosis of the left and right foot, and colon polyps are being dismissed by the Board, as the Veteran has withdrawn his appeal of these issues.  However, the remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issues of service connection for a neurocognitive disorder with memory loss, presbyopia, astigmatism, external hemorrhoids, fibrocystic breast disease, hirsutism, retrocalcaneal exostosis of the left and right foot, and colon polyps. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issues of entitlement to service connection for a neurocognitive disorder with memory loss, presbyopia, astigmatism, external hemorrhoids, fibrocystic breast disease, hirsutism, retrocalcaneal exostosis of the left and right foot, and colon polyps, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a May 2013 Report of General Information, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issues of entitlement to service connection for a neurocognitive disorder with memory loss, presbyopia, astigmatism, external hemorrhoids, fibrocystic breast disease, hirsutism, retrocalcaneal exostosis of the left and right foot, and colon polyps.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and these particular issues are dismissed.


ORDER

The issue of entitlement to service connection for a neurocognitive disorder with memory loss is dismissed.   

The issue of entitlement to service connection for presbyopia is dismissed.   

The issue of entitlement to service connection for astigmatism is dismissed.  

The issue of entitlement to service connection for external hemorrhoids is dismissed.   

The issue of entitlement to service connection for fibrocystic breast disease is dismissed.   

The issue of entitlement to service connection for hirsutism is dismissed.   

The issue of entitlement to service connection for retrocalcaneal exostosis of the left foot is dismissed.   

The issue of entitlement to service connection for retrocalcaneal exostosis of the right foot is dismissed.   
 
The issue of entitlement to service connection for colon polyps is dismissed.   



REMAND

In a July 2010 VA Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled for a travel board hearing at the St. Petersburg RO on June 3, 2013.  See 38 C.F.R. §§ 19.76, 20.704(b) (2013).  However, prior to the hearing, on May 13, 2013, in a Report of General Information, the Veteran requested that the hearing be rescheduled due to a scheduling conflict.

Subsequently, the Veteran was rescheduled for a travel board hearing at the St. Petersburg RO on August 20, 2014.  See id.  However, prior to the hearing, on July 24, 2014, the Veteran's representative asked that the hearing again be rescheduled because she was being hospitalized for surgery.  

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the travel board hearing request for the Veteran.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


